Citation Nr: 0003782	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-02 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to a higher (compensable) initial rating for 
nerve damage of the right little toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1968 to July 1971.  
He also had subsequent active duty for training and inactive 
duty training with the Army Reserve, including periods from 
October 23, 1989, to November 3, 1989; July 25, 1993, to July 
28, 1993; and from August 2, 1993, to August 5, 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1997 by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has not presented any competent medical 
evidence linking a current left hip disorder to his periods 
of service.  

2.  The veteran has not presented any competent medical 
evidence linking a left knee disorder to his periods of 
service.  

3.  The veteran has not presented any competent medical 
evidence linking diabetes mellitus to his periods of service.  

4.  The nerve damage of the right little toe has resulted in 
mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left hip disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a left knee disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).
 
4.  The criteria for a 10 percent initial rating for nerve 
damage of the right little toe are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.124a, 4.40, 4.45, 4.56, 
Diagnostic Codes 8524, 8724 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For A Left Hip 
Disorder.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active duty 
for training, or for injury incurred during inactive duty 
training.  See 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
1991).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
includes service connection for a disorder which is caused by 
a service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The veteran has 
previously established service connection for residuals of a 
left shoulder injury, rated as 10 percent disabling; and 
residuals of nerve damage of the right little toe, rated as 
noncompensably disabling.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  Alternatively, a claim may be well 
grounded by showing a link to service based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The veteran's available service medical records do not 
contain any references to a left hip disorder.   On the 
contrary, medical histories and reports of medical 
examinations dated in February 1975, July 1979, August 1983, 
May 1987, March 1992, consistently show that the veteran 
denied having a history of arthritis, and clinical 
evaluations of the lower extremities and musculoskeletal 
features were normal. 

The report of an examination of the veteran's joints 
conducted by the VA in March 1997 shows that the veteran 
reported a complaint of having left hip pain which he said 
started in service.  He said that it was an achy type of pain 
that was there if he stayed in one position too long.  On 
examination, the range of motion was somewhat decreased in 
the left hip as compared to the right.  Muscle strength was 
slightly weaker on the left.  The examiner concluded that the 
veteran probably had early signs of left hip degenerative 
joint disease which occurred normally in the regular 
population.  

The fact that the veteran's own account of having a left hip 
disorder since service was recorded in the examination report 
is not sufficient to support the claim.  In LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The veteran testified during a hearing held in April 1998 
that he did not recall injuring his hip in service, but said 
that he ran a lot and had pain in the hip.  He felt that a 
hip problem had developed as a result of the many miles of 
running which he did in order to stay in shape in service.  
The Board notes that the veteran can testify as to observable 
matters for purposes of well grounding the claim, but he must 
provide more than his own lay opinion as to whether a current 
disorder is related to service.  Lay persons, however well 
intentioned, are not qualified to offer an opinion that 
requires medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  See also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (a veteran does not meet his burden 
of presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions).  

In summary, the veteran has not presented any competent 
medical evidence linking a disorder of the left hip to his 
periods of service.  Even assuming that the veteran's 
testimony satisfied the service-incurrence requirement to 
well ground the claim under Savage, medical evidence would be 
required to establish a relationship between the present 
disability and symptoms described by the veteran during and 
after service.  Savage, 10 Vet. App. 397.  Accordingly, the 
Board concludes that the claim for service connection for a 
left hip disorder is not well-grounded.

II.  Entitlement To Service Connection For A Left Knee 
Disorder.

The veteran testified in support of his claim for service 
connection for a left knee disorder during a hearing held in 
April 1998.  He stated that his knees swelled during service 
including the period he was in Vietnam.  He said that he had 
to wear a knee brace starting in 1991 or 1992.  He also said 
that he believed that he snapped a tendon while in was on 
active duty for training in Honduras in 1992 or 1993.   

As noted above, the veteran's own belief that a current knee 
disorder is related to service is not enough to render a 
claim well grounded.  The Board finds that the veteran's 
belief is not supported by any medical evidence.  A medical 
record dated in March 1995 from Thomas E. Klootwyk, M.D., 
shows that the veteran was seen for evaluation of his left 
knee which he had injured during the previous May.  He 
reportedly stepped off a curb and felt some discomfort in the 
knee.  He had intermittent pain since then.  He said that it 
had not really limited him in any way, and that he continued 
to be active.  Examination showed no effusion, patellofemoral 
tenderness, or real medial or lateral retinacular pain.  
There was also no joint line discomfort.  There was a 
negative Lachman's and a negative posterior drawer.  Gait was 
normal.  The impression was left knee patellofemoral pain.  
The Board notes that the report does not contain any 
indication that the disorder was related to service.

The report of an examination of the veteran's joints 
conducted by the VA in March 1997 shows that the veteran gave 
a history of having a left knee disorder that began in 
service.  Following examination, the examiner commented that 
the veteran had some patellofemoral and early arthritic type 
pain in both knees.  The examiner could not find any evidence 
of ligament damage.  He felt that the veteran probably had 
some degenerative changes of the knees.  The examiner did not 
offer an opinion linking these changes to service.  The Board 
again notes that the fact that the report contains the 
veteran's account of having developed a knee disorder in 
service is not enough to provide support for the claim.  
Similarly, the report of an examination of the veteran's 
joints conducted by the VA in June 1998 also does not contain 
any medical opinion linking a current knee disorder to 
service.  

In summary, the veteran has not presented any competent 
medical evidence linking a disorder of the left knee to his 
periods of service.  Accordingly, the Board concludes that 
the claim for service connection for a left knee disorder is 
not well grounded.

III.  Entitlement To Service Connection For Diabetes 
Mellitus.

The veteran testified in support of his claim for service 
connection for diabetes mellitus during a hearing held in 
April 1998.  He said that the diabetes was not diagnosed 
until 1994 or 1995.   However, he felt that a blood test 
which was taken while he was on active duty for training at 
the National Defense college in 1989 showed an elevated 
glucose level and elevated liver function levels.  The 
veteran testified that he believed that this elevated glucose 
level and liver function levels represented the onset of 
diabetes.  

A service medical record from October 25, 1989, during a 
period of active duty for training shows that a blood test 
revealed a slightly high level of glucose.  However, there 
was no diagnosis of a disease such as diabetes mellitus 
noted.   

A discharge summary from the St. Vincent Hospital dated in 
July 1995 shows that the diagnoses included borderline blood 
sugar.  However, there was no indication that this was 
related to service.   

The report of an alimentary appendages examination conducted 
by the VA in March 1997 shows that the veteran gave a history 
of having diabetes, and of having an elevated liver function 
test since 1989.  Following examination, the impression was 
that the veteran was a 51 year old male with diabetes, and an 
elevated liver function test since 1989.  The examiner 
concluded that "the most likely etiology for his elevated 
function test is due to non-alcoholic hepatitis, could be due 
to obesity and diabetes."  To the extent that this statement 
may be interpreted as suggesting that the elevated liver 
function test noted during active duty for training could 
have been due to diabetes, the doctor's statement is not 
sufficient to establish a well-grounded claim.  This 
statement clearly leaves open the possibility that the 
elevated liver function test was not associated with 
diabetes.  A medical opinion expressed in terms of "may," 
also implies "may or may not" and is too speculative to 
establish a plausible claim.  See Obert v. Brown, 5 Vet. App. 
30 (1993).  Such a speculative statement does not justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient evidence to render a claim well grounded); see 
also Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding 
that a general and inconclusive statement about the 
possibility of a link was not sufficient to make a veteran's 
service connection claim well grounded); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

A letter dated in July 1998 from Jeffrey Hilburn. M.D., of 
the Indiana Neurology Associates, shows that the veteran had 
a three year history of non-insulin dependent diabetes.  The 
Board notes that this history places the date of onset of the 
diabetes after service.  The letter does not contain any 
indication that the diabetes was related to service.  

The veteran has also raised an alternative theory of 
entitlement based on a belief that the diabetes might be 
related to exposure to Agent Orange while he was in Vietnam.  
The Board notes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, Porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e) (1999).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6) (1999).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available, and the presumption of 
exposure to herbicides is also precluded.  McCartt v. West, 
12 Vet. App. 164 (1999).  

The Board notes further, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, as will be discussed below, where the 
issue involves such a question of medical causation, 
competent evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes initially that the disability for which he 
seeks compensation is not among the diseases which may be 
presumed to have been due to exposure to herbicides in 
Vietnam.  Moreover, the Board finds that the nexus 
requirement has not been satisfied by fulfillment of 
alternate means of establishing this requirement.

The Board has considered the veteran's own opinion that there 
was a relationship between his diabetes and his exposure to 
Agent Orange in service.  However, the Court has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Furthermore, the veteran has not presented any medical 
opinion showing a link between his disability and herbicide 
exposure.  

In summary, the veteran has not presented any competent 
medical evidence linking diabetes mellitus to his periods of 
service or to exposure to herbicides.  Therefore, the claim 
for service connection for diabetes mellitus is not well 
grounded.  As the duty to assist has not been triggered here 
by a well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  
Accordingly, the Board is not required to remand the case for 
further evidentiary development.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, 126 F.3d at 1464; Grivois v. Brown, 5 Vet. App. 
136, 140 (1994).

IV.  Entitlement To A Higher (Compensable) Initial Rating For 
Nerve Damage Of The Right Little Toe, Currently Rated As 
Noncompensably Disabling.

The veteran's claim for a higher initial disability rating is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board also finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He also had a personal hearing.  The Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  Since the appeal for higher 
evaluations arises from the initial rating decisions which 
established service connection for each disability and 
assigned the initial disability evaluations, the entire 
rating period is to be considered including the possibility 
of staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The issue has been 
characterized accordingly.

Under 38 C.F.R. § 4.124a, Diagnostic Codes 8524 and 8724, a 
10 percent rating is warranted if there is mild incomplete 
paralysis of the internal popliteal nerve.  A 20 percent 
rating is warranted if there is moderate incomplete 
paralysis,  A 30 percent rating is warranted if there is 
severe incomplete paralysis.  A 40 percent rating is 
warranted if there is complete paralysis, with plantar 
flexion lost, frank adduction of the foot impossible, flexion 
and separation of the toes abolished; no muscle in the sole 
can move; or, in lesions of the nerve high in the popliteal 
fossa, plantar flexion of the foot is lost.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).

A letter dated in August 1993 from Thomas E. Klootwyk, M.D., 
of the Sports Medicine Center, shows that the veteran was 
seen for three problems including a problem with his right 
foot that began about two months earlier after he wore tight 
fitting combat boots for over two days.  He said that he was 
marching about 6 to 10 miles per day during that period.  
Since then, he had significant metatarsal pain at the 3rd and 
4th metatarsal heads.  Recently, he had noted some numbness 
extending into the toes and between the 2nd and 3rd metatarsal 
head areas.  In addition, he also had pain on the metatarsal 
head itself volarly.  Physical examination of the right foot 
showed no obvious areas of swelling.  There was tenderness 
over the 2nd and 3rd metatarsals.  He had pain with metatarsal 
pressure.  X-rays of the foot were negative.  The pertinent 
impression was right foot early Morton's neuroma with 
metatarsalgia.  

A medical treatment record obtained from John Dugan, M.D., 
dated in January 1996, shows that the veteran complained of 
having numbness in the little toe.  

The report of an examination of the veteran's joints 
conducted by the VA in March 1997 shows that the veteran gave 
a history of developing numbness in the right little toe 
after wearing combat boots that were too tight.  He said that 
it had not gone away, but that it was not too bothersome.  He 
also said that it did not affect that motion or strength, but 
left him with numbness.  On examination, there was numbness 
of the 5th toe of the right foot.  The rest of the 
examination of the foot was normal.  The impression was right 
foot numbness which is probably the result of nerve damage.  

The veteran testified in support of his claim for a 
compensable rating for the right little toe disorder during a 
hearing held in April 1998.  He said that he did not have 
pain, but that the toes were completely numb on a continuous 
basis.  He also said that the toe did not seem to be as 
mobile as compared to the toe on the other foot.  

A letter dated in July 1998 from Jeffrey Hilburn. M.D., of 
the Indiana Neurology Associates, shows that the veteran had 
a three year history of non-insulin dependent diabetes.  It 
was also noted that he had a history of developing pain in 
his right foot in 1994.  He was diagnosed as having a 
Morton's neuroma, prescribed different footwear, and the pain 
resolved.  Subsequently, however, he noted numbness in the 
small toes on the right foot.  On examination, there was 
decreased sensation in both feet.  The examiner indicated 
that the findings were consistent with a primarily 
demyelinating peripheral polyneuropathy.  

After considering all of the relevant evidence, the Board 
finds that the nerve damage of the right little toe has 
resulted in mild incomplete paralysis of the right little 
toe.  Accordingly, the Board concludes that the criteria for 
a 10 percent rating for nerve damage of the right little toe 
are met.  The Board further finds, however, that moderate 
incomplete paralysis has not been demonstrated.  In this 
regard, the Board notes that, other than the numbness, there 
has been no objectively verified impairment of the toe.  
Accordingly, a 20 percent rating is not warranted.  

Further, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1)(1999).  There has been no showing 
that the veteran's service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  He has not been 
hospitalized for the disorder and there has been no objective 
evidence submitted that the veteran is unemployable due to 
the disability or that he has lost substantial periods of 
time from work.  Under these circumstances, the Board finds 
that the veteran has not demonstrated frequent periods of 
hospitalization or marked interference with employment so as 
to render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

1.  Service connection for a left hip disorder is denied.

2.  Service connection for a left knee disorder is denied.

3.  Service connection for diabetes mellitus is denied.

4.  A 10 percent rating for nerve damage of the right little 
toe is granted, subject to the law and regulations applicable 
to the payment of monetary benefits.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

